Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/17/2020.  
Claims 12-24 are pending and are presented for examination.  
Claims 12-24 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “said flexible region being formed by a section of a guiding tube in the form of a tube spiral”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 13-24 are also allowable for depending on claim 12. 

Applicant discloses the claimed invention that: 
Claim 12. Apparatus (1) for determining a position of a movable object (2) in a high pressure chamber (H), said apparatus comprising: 
a housing (4) configured to delimit the high-pressure chamber; 
a carrier unit (1.2) having an object-facing stationary end (1.2.1) and a flexible region (1.2.2) arranged between the stationary end and a region that extends through the housing, said flexible region being formed by a section of a guiding tube (1.2.4) in the form of a tube spiral (section 1.2.5: Fig. 3); 
an evaluating unit (3); and 
a detecting unit (1.1) received in the carrier unit (1.2) and including a sensor (1.1.1) for detecting a position of the object and outputting a position signal, and 
a sensor cable (1,1,2) guided out of the high pressure chamber through the guiding tube (1.2.4) and through the region for relaying the position signal to the evaluating unit, said sensor (1.1.1) being arranged stationary in the high pressure chamber on the stationary end (1.2.1) of the carrier unit.   
Following prior arts (IDS) have been reviewed.  
Condrac (US 4066949 A) – The probe assembly is mounted upon casing 11 of a rotary machine, such as a turbine or a compressor, with is considered as claimed “a movable object in a high pressure chamber”. Condrac discloses a flexible region being formed by a section of a guiding tube such that “a carrier unit (19-20) having an object-facing stationary end (lower end of 20) and a flexible region (36, 38) arranged between the stationary end and a region that extends through the housing, said flexible region being formed by a section of a guiding tube in the form of O-rings”.  Therefore, Condrac failed to teach claimed feature “said flexible region being formed by a section of a guiding tube in the form of a tube spiral”.  
Ronemus (US 3859847 A) - The displacements in reference to an inertial frame is measured (C.2, L.24-25), i.e., position measure. A carrier unit (26, 28) having an object-facing stationary end (lower end of 28) and a flexible region (42) arranged between the stationary end and a region that extends through the housing (42 is “coil spring”).  Ronemus discloses “the shaft rider 34 concurrently causes the previously described accelerometer protective housing 38 to move axially with the shaft rider against the bottom portion of the coil spring 42 compressing the coil spring 42 against the retaining ring 40 as the shaft rider accelerometer 36 and accelerometer protecting housing 38 move upwardly”.  Therefore, Ronemus failed to teach claimed feature “said sensor being arranged stationary in the high pressure chamber on the stationary end of the carrier unit” and “a section of a guiding tube in the form of a tube spiral”.  
	Prior arts listed in PTO-892 have been further reviewed.  For tube spiral (spiral tube), the examiner reviewed prior arts such as Sohn (US 20160153575 A1) and Wan et al (US 20130156071 A1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834